          Case 1:20-mc-00679-AJN Document 1 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION PURSUANT TO 28
 U.S.C. § 1782 FOR LEAVE TO TAKE                           Case No. 20 mc. ____
 DISCOVERY FOR USE IN A FOREIGN
 PROCEEDING,

                                           Applicant.


 EX PARTE APPLICATION PURSUANT TO 28 U.S.C. § 1782 FOR LEAVE TO TAKE
            DISCOVERY FOR USE IN A FOREIGN PROCEEDING

       Based upon the concurrently filed Memorandum of Law, Declarations of Duane L. Loft

and Pieter Jan van der Korst, and supporting documents, Winterbrook Capital Limited

(“Winterbrook”) respectfully applies to this Court for an Order, pursuant to 28 U.S.C. § 1782, and

Federal Rules of Civil procedure 26, 30, and 45, granting it leave to serve Respondents Lazard

Group LLC, Lazard Ltd., LionTree LLC, LionTree Advisors LLC, and Dexter Goei with

subpoenas in substantially the same form as those attached as Exhibits 20 through 24 to the

Declaration of Duane L. Loft for the production of documents and deposition testimony for use in

a Dutch proceeding.

       Winterbrook’s application meets the requirements of Section 1782.            The subpoena

recipients are “found” within this district, the narrow discovery Winterbrook requests is “for use”

in contemplated proceedings before a foreign tribunal, and Winterbrook, as a party to the foreign

proceedings, is an “interested person.” The factors set forth by the United States Supreme Court

in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), also weigh in favor of

ENRC’s limited discovery requests: (1) Respondents will not be parties or participants in the

foreign proceedings; (2) Dutch courts are receptive to discovery obtained pursuant to Section 1782;

(3) obtaining discovery through Section 1782 would not circumvent any proof-gathering
         Case 1:20-mc-00679-AJN Document 1 Filed 12/04/20 Page 2 of 2




restrictions; and (4) the subpoenas are narrowly tailored to avoid unnecessary burden on the

Respondents.

       Winterbrook, therefore, respectfully requests that this Court enter an Order granting

Winterbrook’s application.



                                                        Respectfully submitted,


                                                        Duane L. Loft
                                                        Mark W. Kelley
                                                        Joseph Aronsohn
                                                        BOIES SCHILLER FLEXNER LLP
                                                        55 Hudson Yards
                                                        New York, NY 10001
                                                        (t) +1 212 446 2300
                                                        (f) +1 212 446 2380

                                                        Attorneys for Applicant Winterbrook
                                                        Capital Limited




                                             2
